Citation Nr: 0420676	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-15 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for ankylosing 
spondylitis secondary to service connected bilateral varicose 
veins.

3.  Entitlement to an increased evaluation for bilateral 
varicose veins, currently rated as 50 percent disabling.  

4.  Entitlement to a total disability rating for individual 
unemployability TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to May 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Boston, Massachusetts, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a claim for TDIU in March 2001.  Associated 
with the claims folder is a statement from the Social 
Security Administration (SSA) dated in May 2001.  The 
information provided was to the effect that the veteran had 
been entitled to receive Social Security disability benefit 
since October 1971.  The RO should request from SSA, complete 
copies of any disability determinations made concerning the 
veteran and copies of the medical records that served as the 
basis for any such decisions.  Although any SSA decision 
would not be controlling, it is potentially pertinent to the 
veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992) (VA's duty to assist includes obtaining SSA 
decision and supporting medical records pertinent to VA 
claim), and Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) 
(VA cannot ignore SSA determination of disability but must 
provide reasons or bases regarding such determination).

Associated with the claims folder were medical records from 
the veteran's private physician dated from October 1998 to 
March 2001, addressing the veteran's orthopedic problems.  
Curiously, there was no specific mention of these documents 
in any statement of the case or supplemental statement of the 
case.

Regarding the veteran's 50 percent rating for bilateral 
varicose veins, this rating has been in effect for more than 
20 years, is protected, and may not be reduced regardless of 
the current manifestations of disability shown.  38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951(b) (2003).

The veteran has raised the possibility that he has developed 
ankylosing spondylitis secondary his service-connected 
varicose veins.  38 C.F.R. § 3.310 (2003).  In Allen v. 
Brown, 7 Vet. App. 439, 448 (1993), the U.S. Court of Appeals 
for Veterans Claims, (the Court) defined aggravation of a 
non-service-connected disability by a service connected 
disability as any additional impairment of earning capacity 
resulting from an already service-connected condition, and 
held that when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

According to a June 2003 VA examination report, the examiner 
concluded that the veteran's history of ankylosing 
spondylitis was in no way associated with his varicose veins.  
However, the examiner did not address the question posed by 
Allen, that is, if the service-connected varicose veins did 
not cause the ankylosing spondylitis, did the service-
connected varicose veins aggravate this condition?  Thus, the 
Board is of the opinion that additional examination is 
warranted.

With respect to the claim for pes planus, service medical 
records indicate that the veteran was diagnosed with 
bilateral second-degree pes planus at induction and received 
a single episode of treatment in service for his bilateral 
pes planus.  The veteran's separation examination indicated 
that his feet were normal.  Following VA examination in 
December 2003, the diagnosis was mild pes planus, which the 
examiner stated was not correlated to any military activity.  

Because the veteran had a pre-existing bilateral pes planus, 
this, in turn, means he can only prevail if this known pre-
existing disability became appreciably worse during service 
beyond its natural progression.  38 C.F.R. § 3.304(b).  

Moreover, congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2003); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, 
VAOPGCPREC 82-90 (July 18, 1990) in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists a 
claimant's military service but could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  On the other hand, 
congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they were not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.  In view of the evidence the Board is of the 
opinion that additional examination is warranted.

Lastly, the issue of entitlement to TDIU is inextricably 
intertwined with the issue of entitlement to increased rating 
for varicose veins.  The TDIU issue must accordingly be 
deferred pending action by the RO on the varicose veins 
issue.

The case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and  any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide that names, 
addresses and dates of treatment by any 
health care providers, VA or non-VA, 
which treated him for any of the 
disabilities listed on the title page.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records themselves.  

3.  The RO should request from the SSA, 
complete copies of any disability 
determination made concerning the veteran 
and copies of the medical records that 
served as the basis for any decisions. 

4.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
ankylosing spondylitis.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide a specific medical opinion 
as to the following:

Is the currently demonstrated 
ankylosing spondylitis aggravated 
by or increased in severity as a 
result of the service-connected 
varicose veins?  If such 
aggravation is found, the 
increment should be identified and 
defined in terms of actual 
reported findings on examination.

Any opinion provided should 
include discussion of specific 
evidence of record.  The examiner 
must set forth the complete 
rationale underlying any 
conclusions drawn or opinions 
expressed.  The conclusion of the 
examiner should reflect review of 
the claims folder, and the 
discussion of pertinent evidence.

5.  The veteran should be afforded a VA 
examination to determine whether 
bilateral pes planus is at least as 
likely as not to have been aggravated by 
his active military service.  The claims 
folder must be made available to the 
physician for review before the 
examination and review of such should be 
cited in the examination report.  The 
examiner should be sure to cite specific 
evidence of record in expressing his/her 
opinion as to whether the veteran's 
current pes planus, underwent a permanent 
increase in disability during service, 
other than that which was to be expected 
in accordance with the natural 
progression of the disease.

Specifically, the examiner should 
indicate whether such disability is a 
familial, congenital or developmental 
disease or defect.  If it is a 
disease, it is requested that the 
examiner render an opinion as to when 
its was initially manifested and if 
present prior to service, whether it 
is as likely as not that they 
underwent a chronic increase in 
severity beyond natural progression 
during active duty?  

If it is determined that pes planus 
is a familial, congenital or 
development defect, it is requested 
that the examiner render an opinion 
as to whether it is as likely as not 
that that the veteran experienced 
superimposed injury(ies) during 
service which resulted in additional 
disability?

If the veteran does not currently 
have pes planus which could be 
regarded as having been incurred in 
or aggravated while the veteran was 
in service, the examiner must 
specifically so indicate.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence such as service medical 
records.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons 
therefore.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
The RO should determine whether the 
veteran meets the rating criteria for 
TDIU set forth in 38 C.F.R. §§  4.15, or 
4.16(a).  The RO should also determine 
whether the veteran is precluded, solely 
by service-connected disabilities, from 
following a substantially gainful 
occupation and, if he is so precluded, 
assign TDIU, if appropriate.

8.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




